3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ikai (US 2019/0045214).
	For claim 1, Ikai discloses an encoder comprising: 
	memory; and circuitry coupled to the memory and configured to (Figs. 34a-b): 
	determine a merge mode to be applied to a current block ([0102]: a merge flag merge_flag is a flag identifying these modes), 
	the merge mode including a sub-block merge mode ([0131]  Affine prediction may be used as another way to derive the merge candidates * * *  affine prediction is performed in units of sub-blocks) and 
	a first merge mode different from the sub-block merge mode ([0128] e.g. in a case that the merge flag indicates a value of 1, that is, the merge prediction mode), 
	wherein in the merge mode, inter-prediction parameters are inferred from a neighboring block neighboring the current block ([0134] As a method of specifying the reference image, the reference picture index refIdxLX specified in the slice header may be used, or a minimum one of the reference picture indices refIdxLX of the block neighboring to the decoding target block may be used, for example.), and 
	in the sub-block merge mode, the current block includes a plurality of sub-blocks, and inter-prediction parameters are provided for each of the plurality of sub-blocks ([0131] The affine prediction is performed in units of sub-blocks, and the prediction parameter is stored in the prediction parameter memory 307 for each sub-block.); 
	when the merge mode is determined to be the first merge mode, generate a prediction image for the current block by performing a bi-directional optical flow prediction process, wherein the bi-directional optical flow prediction process uses a spatial gradient for the current block ([0154] FIG. 16 is a flowchart for describing the flow of processing in which the motion compensation unit 3091 having a motion compensation function using a gradient change (BIO) prediction derives a prediction picture); and 
	when the merge mode is determined to be the sub-block merge mode ([0102] e.g. when merge_flag = 0), 
	generate a prediction image for the current block by not performing the bi-directional optical flow prediction process ([0155] In a case that the inter-prediction parameter decoding unit 303 determines not being in the bi-prediction mode (No at S301, i.e., in uni-prediction UniPred)). While paragraphs [0154-5] regards decoding, it would be obvious to a person with ordinary skill in the art to apply the decoding teachings of Ikai to an encode for the predictable benefit of having a reciprocal encoder device matching a decoder device.
	For claims 2 and 3, Ikai discloses the claimed limtations as discussed for corresponding limitations in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485